DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 8 October, 2021. The amendments have been entered.
Accordingly, claims 1-6 remain pending.

Claim Interpretation
The claim limitation “fastening elements” in claim 3 are being interpreted under 35 U.S.C. 112(f) as previously noted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation provided within the Non-Final Rejection mailed on 11 June, 2020 for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations).
As to claim 1, HÖLLER discloses a cooling and heating plate(e.g.,1), in particular for the presentation of food and beverages (par. 1), in which the plate is connectable to a cooling unit(e.g., combination of 9, 10, 11; par. 7 and 15), the plate having an electrical heating device(e.g., 6) on a lower side of the plate(figure 1), wherein the plate is designed as a multilayered plate(1; par. 13) having an upper plate(e.g., 2), preferably consisting of chromium-nickel steel(par. 13), and, situated there below, an aluminum plate(e.g.,3; par.13), wherein at least one pipe is integrally cast in the aluminum plate to form the coolant ducts (par. 13).
However, HÖLLER does not further disclose wherein the at least one pipe is a steel pipe having a compressive strength of at least 50 bar, and wherein the entire circumference of the steel pipe is in direct contact with the aluminum plate so that the steel pipe is integral with the aluminum plate.
HOFFMANN is within the field of endeavor provided a plate construction with a pipe being routed therein (par. 1, lines 13-14). Particularly, HOFFMANN teaches an aluminum plate (2; par.8, lines 57-64; par. 21, line 185 – par. 22, line 203) which includes at least one steel pipe (6; par. 18, lines 136-137), particularly stainless steel, integrally cast in the aluminum plate to form coolant ducts (4; par.8, lines 57-64; par. 18, lines 136-137; par. 20, line 173 – par. 22,line 203), wherein an entire circumference of the steel pipe is in direct contact with the aluminum plate so that the steel pipe is integral with the aluminum plate (par.8, lines 57-64; par. 14, lines  109-112; par. 18,lines 136-137; par. 20, line 173 – par. 22,line 203, wherein the steel pipe is encapsulated within aluminum, such that after the casting or molding process the aluminum plate encases the steel pipe so as to be understood to be in direct contact with the entire circumference to integrally form the steel pipe and aluminum plate with one another). HOFFMANN teaches such addition of the steel pipe within the aluminum plate, as provided, avoids problems of electrolysis of aluminum or prevents redox reactions from occurring (par. 4, lines 30-31), and further, provide inexpensive production and simplified production of the cold plate (par. 6,lines 47 – par. 8, line 64). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed to modify the aluminum plate of HÖLLER to incorporate steel piping integrally cast, and in direct contact along the entire circumference of the steel pipe, as required by the claims, for the purpose of preventing decomposition of the aluminum cooling plate (as HÖLLER provides refrigerant is in contact directly to the aluminum plate) and further provide simplification of the plate and channel manufacture, while reducing cost of production. This modification would provide that the piping is steel, or stainless steel, which is known to have compressive strengths greater than 50 bar (see NPL: Properties_ Stainless Steel - Grade 304 (UNS S30400) - AZOM (March 2015) and Properties_ Stainless Steel - Grade 316 (UNS S31600) - AZOM (March 2015)), for the purposes of reducing decomposition of the aluminum plate, and further simplifying and reducing cost of production.
Second, it will be noted for the Applicant the recitation of “integrally cast in the aluminum plate” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the Applicant's invention provides that the steel pipe is cast within the aluminum plate.  In the prior art, HOFFMAN teaches that the steel pipe is cast within the aluminum plate. When modified within HÖLLER, it would be provided that the assembly provides the steel pipe is formed within the aluminum plate so as to be integral. For this reason, the prior art provides the steel pipe is formed in a unitary structure with the aluminum plate which are seen to be structurally the same as that in the claimed invention regardless of the process integrally cast the steel pipe within the aluminum plate. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.

As to claim 2, HÖLLER, as modified by HOFFMANN, further teaches wherein the steel pipe is bent in a meandering shape (fig. 3-4).

As to claim 5, HÖLLER, as modified by HOFFMANN, teaches wherein the aluminum plate has a thickness of 5mm (par. 7), wherein the steel pipe resides within the center aluminum plate (see rejection of claim 1), but does not disclose wherein the thickness is twice as large as the outside diameter of the steel pipe.
However, it would have been obvious for one having ordinary skill in the art, prior to the date the invention was effectively filed, to cause the device of HÖLLER to have a thickness twice as the diameter of the steel pipe since  it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)) In the instant case, the device of HÖLLER would not operate differently with the claimed thickness and diameter since the pipe is intended to reside within the aluminum plate with a thickness of at least 5mm, the device would function appropriately having the claimed thickness to diameter ratio. Further, the Applicant places no criticality on the thickness (at least twice the diameter of the pipe), indicating simply that the “aluminum plate should be think, but on the other hand, it should be ensured that the steel pipe, even in the case of slight deviations from the planned central position, is sufficiently covered. According to a further preferred feature, there is therefore provision that the aluminum plate has a thickness which is approximately twice as large as the outside diameter of the steel pipe” (par. 20 of the present invention).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations) and ABRAS (US 6,782,195).
As to claim 3, HÖLLER, as modified by HOFFMANN, does not further disclose the fastening elements integrally cast in the aluminum plate.
abstract). ABRAS teaches a multilayer plate (e.g.,100) of which includes a top plate (e.g., 114), a center plate (e.g., 108 and 112), and a bottom plate (e.g.,106), wherein a pipe is positioned within the layers (e.g., 110 or 116). ABRAS teaches wherein the entire assembly is joined by fasteners (e.g., 118 with 124, 126, and 128; col.4, lines 31-41). The purpose of such a configuration provided that the overall fixture can be simply broken down as necessary to service or replace parts. In addition it will ensure that the system is reliably secured during operation (col.4, lines 31-41).  One having ordinary skill within the art might find this advantageous over the current manufacturing design of HÖLLER, as it is not apparent that the parts can be broken down in a facilitated manner to enable service and replacing of parts. It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN, further with the teachings of ABRAS to incorporate fasteners of which are through all of the plates, for the above reasons. The modification would provide that each plate, including the center aluminum plate, of HÖLLER incorporates a section of the fastening element.
Secondly, it will be noted for the Applicant the recitation of “integrally cast in the aluminum plate” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the Applicant's invention provides that the fastening elements are at least cast within the aluminum plate.  In this prior art, ABRAS teaches that when fastened to assembly the plates the fastener is positioned through each plate. When modified within HÖLLER, it would be provided that the assembly provides the fasteners through each plate to form an integral structure, including the fastener being held, as least partially, within the aluminum plate so as to be integral. For this reason, the prior art provides the fasteners through each plate to form a unitary structure which are seen to be structurally the same as that in the claimed invention regardless of the process integrally cast the fastening members within the aluminum plate. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations) and KELLY PIPE (NPL: “Welded Pipe vs Seamless Pipe” –KELLY PIPE (January 2016)).
As to claim 4, HÖLLER, as modified by HOFFMAN, further teaches wherein the pipe is a single pipe (see fig. 3-4), but HÖLLER, as modified, fails to disclose that the pipe is seamless.
That being said, there are known advantages of seamless pipes, as taught by KELLY PIPE. Although the type of pipe design used is based upon that of ordinary skill within the art, KELLY PIPE notes that seamless pipes do not contain weak areas surrounding a welded area, such that breakage and leakage could occur (pg. 1-2). It would be advantageous to further have a pipe of which does not have weakened sections, such as those where welds exists. For this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN, further with the teachings of KELLY PIPE to incorporate a seamless steel pipe to overcome the disadvantages known within other pipe designs, such as welded.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations) and TIPTON (US 4,593,752).
As to claim 6 (as interpreted in the rejection of claim 6 under 35 U.S.C. 112(b)), HÖLLER, as modified by HOFFMANN, teaches wherein the electrical heating device is at least fitted on the lower side of the aluminum plate (par. 14), but does not explicitly disclose that the claimed invention is capable of being fitted with a silicone panel heater, as the electrical heating device.
TIPTON, however, is within the field of endeavor by provided a heating and cooling system for food (abstract). TIPTON teaches that a silicone heater is known within the art to be utilized for heating (col.3, line 59- col.4, line 9), and specifically pad-type silicone heaters.  Particularly, pad-type silicone heater are known to be used as they have a low mass which enables quicker heating and cooling and may be employed or heating large surface areas (col.3, line 59-col.4, line 9). It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN, further with the teachings of TIPTON to provide that the electrical heating device is capable of being connected to the lower side of the claimed invention could be a silicone panel heater for the reasons provided by TIPTON.

Response to Arguments
Applicant's arguments filed 8 October, 2021 have been fully considered but they are not persuasive. 
At pages 7-8, Applicant asserts there is no teaching, suggestion, or motivation to combine the references (The Examiner notes that the Applicant asserts that HÖLLER is not concerned with the decomposition of aluminum, and thereby, one would not have been motivated to combine, and thereby, suggest the use of hindsight) the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, HÖLLER discloses, while as a design to cool or heat food and beverages as an application, a cold plate design (i.e. a plate with channel or fluid flow passage therein). Similarly, HOFFMAN, which discloses a cold plate, teaches a reason within cold plate constructions why adding steel piping within aluminum plates is necessary to reduce decomposition of the fluid channels of such constructions and thereby, increase the lifetime of the device so as to provide the necessary heating or cooling. This, thereby, would have been understood to those having ordinary skill within the art, and appropriately such teachings from HOFFMAN would have motivated one having ordinary skill within the art to modify the aluminum channels of HÖLLER to incorporate the channels surrounded with aluminum pipes so as to overcome the drawbacks described by HOFFMAN. 
 Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/2/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763